CONTRACT OF PURCHASE AND SALE

This CONTRACT OF PURCHASE AND SALE (this “Contract”) is made and entered into as
of April 16, 2010 (the “Effective Date”), by GRUBB & ELLIS EQUITY ADVISORS, LLC,
a Delaware limited liability company (“Buyer”), and MUSKOGEE LTACH, LLC, a North
Carolina limited liability company (“Seller”).

RECITALS

A. Seller is the owner in fee simple of certain real property, containing
approximately 3.7 acres, and all improvements located thereon, having an address
of 351 South 40th Street, Muskogee, Oklahoma, and more particularly described on
Exhibit A attached hereto as a part hereof (the “Property”).

B. Seller desires to sell the Property to Buyer, and Buyer desires to buy the
Property from Seller, pursuant to the terms and conditions in this Contract.

NOW, THEREFORE, in consideration of the mutual benefits and covenants contained
herein, and other good and valuable consideration, receipt and sufficiency of
which are acknowledged, Seller and Buyer agree as follows:

TERMS AND CONDITIONS

1. Purchase and Sale. Seller agrees to sell, convey and transfer the Property to
Buyer, and Buyer agrees to purchase the Property from Seller on the terms and
conditions set forth below.

2. Terms of Sale.

(a) Purchase Price. The purchase price for the Property is ELEVEN MILLION AND
NO/100 DOLLARS ($11,000,000.00) (the “Purchase Price”), and shall be paid by
Buyer to Seller on the Closing Date by certified check or by wire transfer of
immediately available federal funds to such account as Seller may designate.

(b) Deposit. Within three (3) business days after the full execution of this
Contract, Buyer shall deposit with Stewart Title Guaranty Company (the “Escrow
Agent”) the amount of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($250,000.00) (the “Initial Deposit”; with such Initial Deposit, together with
the Additional Deposit (as hereinafter defined), being the “Deposit”). The
Deposit, plus any interest earned thereon, shall be credited to Buyer against
the Purchase Price at the Closing or otherwise paid to Seller or refunded to
Buyer in accordance with the terms of this Contract.

3. Closing; Closing Adjustments and Costs; Closing Documents.

(a) Closing Date. The consummation of the purchase contemplated herein (the
“Closing”) shall be on a date selected by Buyer which is no later than thirty
(30) days after the expiration of the Due Diligence Period (the “Closing Date”).
If the Closing Date is a holiday or on the weekend, the Closing Date shall be
extended to the next business day. The Closing shall take place in escrow at the
offices of the Escrow Agent or at such other time and place as may be mutually
agreed to by Buyer and Seller.

(b) Closing Costs. Seller shall pay the cost of all deed stamps and transfer
taxes and other costs customarily borne by sellers of real property in the
county where the Property is located. Buyer shall be solely responsible for the
payment of all title examination fees and title insurance premiums necessary to
provide Buyer with an owner’s policy of title insurance, the costs to obtain a
current survey of the Property and any other costs customarily borne by
purchasers of real property in the county where the property is located. Buyer
and Seller shall each be responsible for the payment of its or their own
attorneys’ fees and expenses.

(c) Limited Warranty Deed. On the Closing Date, Seller shall convey to Buyer fee
simple marketable title to the Property by recordable limited (special) warranty
deed (the “Deed”), free and clear of all liens and encumbrances, except
(i) liens for real property taxes and assessments due and payable in the year of
Closing and thereafter, (ii) easements, restrictions and other matters of record
existing as of the Effective Date or approved by Buyer pursuant to Section 11(a)
hereof (not to include, however, any monetary liens such as mortgages or
ancillary financing documents or mechanics, tax or judgment liens),
(iii) governmental laws, restrictions and ordinances affecting the Property,
(iv) any matters which would be revealed by a current, accurate, physical survey
of the Property, and (v) the Solara Lease (as hereinafter defined)
(collectively, the “Permitted Exceptions”).

(d) Other Closing Documents Required of Seller. On the Closing Date, in addition
to the Deed, Seller shall deliver to Buyer (i) an Assignment and Assumption of
Lease and Service Contracts assigning to Buyer all of Seller’s right, title and
interest in and to that certain Lease Agreement (as amended, the “Solara Lease”)
between Seller and Solara-Hospital Muskogee, LLC (“Solara”) affecting the
Property (including Solara’s written approval of such assignment, if such
approval is required pursuant to the Solara Lease), and in and to all Service
Contracts (as defined herein), if any, described on Exhibit B attached hereto
and made a part hereof other than those Service Contracts that Buyer requires be
terminated; (ii) an assignment of all existing warranties, guaranties and
indemnities, if any, with respect to the Property (to the extent assignable);
(iii) a bill of sale with respect to any personal property owned by Seller and
located on the Property; (iv) an assignment of Seller’s right, title and
interest in any permits and licenses benefiting the Property (to the extent
assignable); (v) a certified resolution of Seller’s Members authorizing the sale
of the Property to Buyer; (vi) a non-foreign affidavit; (vii) an owner’s
affidavit reasonably satisfactory to Buyer’s title company for the purpose of
removing the mechanic’s lien exception from Buyer’s title policy; (viii) a
closing statement reflecting the Purchase Price and prorations and
apportionments required herein (the “Closing Statement”); (ix) a certificate
signed by Seller, dated as of the Closing Date, stating that its representations
and warranties contained in Section 9 hereof are true, complete and correct as
of the Closing Date in all material respects (subject to the terms of Section 9
hereof); (x) the original documents that correspond to the copies delivered
pursuant to Section 5 hereof (to the extent Seller is in possession of same);
and (xi) such other documents as may be reasonably necessary or appropriate to
close the purchase and sale of the Property or as are otherwise contemplated
hereunder. All such documents shall be in form and content reasonably acceptable
to Buyer and Seller.

(e) Closing Deliveries By Buyer. On the Closing Date, in addition to the
Purchase Price, Buyer shall deliver to Seller the Assignment and Assumption of
Lease and Service Contracts described in Section 3(d) above, pursuant to which
Buyer shall assume all obligations of Seller under the Solara Lease and the
applicable Service Contracts (if any) other than those Service Contracts that
Buyer requires be terminated, from and after the Closing Date, a Closing
Statement and any other documents that may be reasonably required to consummate
Closing or that may be otherwise contemplated hereunder.

(f) Tax Prorations. All real property ad valorem taxes and assessments on the
Property for the year in which the Closing occurs shall be paid directly by
Solara pursuant to the terms of the Solara Lease. If Solara does not pay such
real property ad valorem taxes and assessments on the Property for the year in
which the Closing occurs prior to delinquency, Buyer shall so notify Seller and
same shall be prorated as between Buyer and Seller as of the Closing Date (with
Buyer responsible for the Closing Date), with Seller paying its applicable share
within thirty (30) days after demand therefor. If Solara subsequently pays such
ad valorem taxes and assessments, such amount paid by Seller shall be refunded
to Seller immediately.

(g) Proration and Adjustment of the Rents. Rents under the Solara Lease shall be
apportioned and adjusted as follows:

(i) Rents paid and applicable to the month in which the Closing is held shall be
prorated as of the Closing Date on a per diem basis, and Seller shall be
credited with the rents up to, but not including, the Closing Date; and

(ii) Rents due, but not paid, for the month in which the Closing is held or for
months prior to the Closing Date, shall not be adjusted on the Closing Date.
Buyer shall pay to Seller the portion of such unpaid rents applicable to the
period prior to the Closing Date within ten (10) days after the receipt thereof
by Buyer net of any collection costs incurred by Buyer, including, without
limitation, reasonable attorneys’ fees and expenses; provided, however, that
with respect to any rents received by Buyer after the Closing Date, Buyer shall
be entitled to apply such rents first to the amounts due and owing to Buyer
before application to any delinquent rents existing on the Closing Date, and
further, that Buyer shall have no obligation to collect such unpaid rents for
periods prior to the Closing Date.

Seller may attempt to collect any delinquent rents and other amounts owed by
Solara to Seller and, to the extent the Solara Lease permits, collection costs
and interest, and, after prior written notice to Buyer, may institute any
lawsuit or collection procedures (and, in such regard, Buyer agrees to cooperate
reasonably at no material expense to Buyer with any efforts to collect the
aforesaid unpaid amounts); but in no event shall Seller evict Solara or take any
action that would terminate the Solara Lease or otherwise terminate Solara’s
occupancy of the Property.

(h) Utilities. Any utility charges (if any) not otherwise paid by Solara shall
be determined as of the Closing Date and Seller shall be responsible for all
such charges for periods prior to the Closing Date and Buyer shall be
responsible for all such charges on the Closing Date and thereafter.

(i) Security Deposits. The amount of any tenant security deposits, including any
interest required by law or other agreement to be paid thereon, shall be
credited by Seller to Buyer on the Closing Date.

(j) Notice of Sale. On the Closing Date, Seller shall deliver to Buyer a notice
to Solara in a form reasonably approved by Buyer, duly executed by Seller,
advising Solara of the sale to Buyer and the address to which rent and other
payments should be made.

(k) Additional Deliveries. On the Closing Date, Seller shall deliver to Buyer
the following items pertaining to the Property: (a) all original service
contracts (to the extent available), (b) the original Solara Lease (to the
extent available), (c) all keys, (d) all originals and/or copies of any permits
or guaranties (to the extent available) and (e) an original of the estoppel
certificate contemplated by Section 8 herein.

(l) Post-Closing Adjustments. Subject to the provisions in subparagraph (g),
Seller shall be entitled to receive all revenue generated by the Property prior
to the Closing Date and shall likewise be responsible for the payment of all
expenses applicable to the Property which are incurred prior to the Closing
Date. Buyer shall be entitled to receive all revenue generated by the Property
on and after the Closing Date, and Buyer shall likewise be responsible for
payment of all expenses applicable to the Property which are incurred on and
after the Closing Date. If accurate prorations and other adjustments cannot be
made on the Closing Date because current bills are not obtainable, the parties
shall prorate on the best available information, subject to adjustment after the
Closing Date within a reasonable time after receipt of the necessary
information.

4. Tests, Engineering Studies and Inspections. Buyer and any agent or
representative of Buyer shall have the right, at any time after the date of this
Contract and at the sole risk to and cost of Buyer, to enter the Property for
the purposes of making environmental studies of the Property and inspecting the
physical condition of the real property and any improvements, including making
any surveys or soil tests. Buyer shall indemnify and hold Seller harmless from
any and all claims, losses, liabilities, damages, costs and expenses (including,
without limitation, attorneys’ fees) arising out of such inspection, testing or
other activities of Buyer, its agents, contractors, employees and
representatives, on, at or related to the Property; provided, however, Buyer
shall not indemnify nor hold Seller harmless from claims, losses, damages, costs
and expenses arising out of the mere discovery of circumstances during such
inspections. Buyer shall repair any damage to the Property resulting from the
studies or inspections referred to herein (which indemnification obligations
shall survive the termination of this Contract), and shall keep the results of
all such studies and inspections strictly confidential (except that Buyer may
divulge such results on an as-needed basis to its lenders, accountants,
attorneys, engineers, consultants and other agents).

5.

1

Delivery of Documents; Inspection of Records. Within three (3) business days
following the Effective Date, to the extent not previously provided to Buyer,
Seller shall furnish to Buyer the following items relating to the Property
(collectively, the “Seller Deliveries”), to the extent same are in the
possession or control of Seller:

(a) Copies of corporate-level financial statements for Solara and all
guarantor(s) of the Solara Lease, including, but not limited to audited
financial statements of the “Guarantor” of the Solara Lease for 2007, 2008 and
2009 and the unaudited financial statements of the “Tenant” under the Solara
Lease for 2007, 2008 and 2009. In addition, when received after the Effective
Date, Seller shall furnish to Buyer copies of the unaudited financial statements
of such “Guarantor” and “Tenant” for all 2010 stub periods through the Closing
Date. Notwithstanding anything contained in this Contract to the contrary, the
delivery of these financial statements to Buyer shall be a condition precedent
to Buyer’s obligation to deliver the Purchase Price and accept title to the
Property. As such, if Buyer does not receive any of the above-described
financial statements prior to the expiration of the Due Diligence Period, Buyer
may, in its sole discretion elect to proceed to Closing without waiving its
right to terminate the Contract pursuant to Section 6 hereof, as it relates to
the delivery of the financial statements. If Buyer does not receive any of the
financial statements prior to the Closing Date, and notwithstanding that Buyer
did not terminate this Contract prior to the expiration of the Due Diligence
Period, Buyer may terminate this Contract by written notice to Seller (such
termination notice to be provided to Seller, if at all, on or prior to the
Closing Date), in which case the Escrow Agent shall immediately return the
Deposit, including any Additional Deposit, to Buyer.

(b) A copy of Seller’s title insurance policy and underlying title documents.

(c) A copy of the current real estate tax bills and personal property tax bills
for the Property (and for the previous 2 years).

(d) A copy of the most recent ALTA survey of the Property.

(e) A copy of the plans and specifications applicable to the Property, including
copies of any site, floor and building plans.

(f) All roof and parking information.

(g) A copy of the most recent appraisal of the Property.

(h) A copy of the management contract relating to the Property.

(i) Copies of all written service contracts applicable to the operation or
maintenance of the Property.

(j) Copies of all written mechanical warranties currently in effect as to the
Property.

(k) Copies of the Solara Lease and all options, licenses, guarantees or other
similar agreements relating to the Property.

(l) A copy of the current rent roll.

(m) Original Property photos.

(n) An individual Property-level operating statement and operating statistics
beginning in 2006 through December 31, 2009, and, if available, partial-year
2010.

(o) A copy of the current year’s budget.

(p) A copy of the broker’s sale package.

(q) A copy of the general ledger report.

(r) Copies of all building permits related to the Property.

(s) A copy of the aged receivables report.

(t) Copies of property insurance certificates, the insurance underwriting data
form, and any loss history information available.

(u) Copies of all soils and environmental reports or inspections obtained by or
prepared for or by Seller in connection with Seller’s acquisition of the
Property, including, without limitation, any Phase I environmental report,
engineering/property condition report, or seismic report (if applicable).

(v) Copies of all governmental approvals, zoning letters, licenses, permits and
certificates of occupancy obtained by Seller in connection with its ownership
and/or operation of the Property, including without limitation certificates of
occupancy as to all portions of the improvements occupied by Seller or any
tenant, lessee or other occupant thereof.

In addition to the foregoing, Seller shall make available to Buyer, its agents
and representatives for inspection at the offices of Seller’s property manager,
and Buyer, its agents and representatives shall have the full and complete
opportunity to review and inspect books, records, insurance policies,
maintenance and service records, rent rolls, bills, invoices and statements,
utility statements and related correspondence.

6. Due Diligence Period. Buyer shall have thirty (30) days from the Effective
Date (the “Due Diligence Period”) in order to perform its due diligence
investigation of the Property, including, without limitation, conducting a
physical inspection of the Property (which inspections may include, but shall
not be limited to, soils, wetlands, engineering, structural and mechanical
studies), confirming that Seller has good and marketable fee simple to the
Property, subject to no exceptions other than the Permitted Exceptions,
conducting an environmental assessment of the Property (not to include, however,
any “Phase II” or other invasive testing without Seller’s prior written
consent), confirming the status of zoning and the availability of all utilities,
obtaining suitable financing for the Property, having the Property surveyed,
reviewing the Solara Lease, service contracts, certificates of occupancy and all
other matters deemed appropriate by Buyer and otherwise confirming that the
Property is suitable and feasible for Buyer’s intended use in Buyer’s sole
discretion. Buyer shall have the right to interview any tenants of the Property.
If Buyer determines prior to the expiration of the Due Diligence Period, in
Buyer’s sole discretion, that it is not in Buyer’s interest to purchase the
Property for any reason, Buyer may terminate this Contract by giving written
notice of termination to Seller on or before 5:00 p.m. of the last day of the
Due Diligence Period. If Buyer fails to timely give such notice, this Contract
shall remain in full force and effect, and the Deposit shall be deemed “earned”
by Seller and nonrefundable to Buyer, except in the event of a default by Seller
or otherwise as expressly provided herein. If Buyer terminates the Contract in
accordance with the foregoing, the Deposit shall be immediately returned to
Buyer, and the obligations of the parties to this Contract shall terminate
(except for those obligations hereunder which expressly survive such
termination). If Buyer does not terminate this Contract, on or prior to the
first business day after the expiration of the Due Diligence Period, Buyer shall
deposit with Escrow Agent the additional amount of ONE HUNDRED THOUSAND AND
NO/100 DOLLARS ($100,000.00) (the “Additional Deposit”), after which the
aggregate Deposit shall total $350,000.00.

7. Title Objections. In the event that the title commitment or survey discloses
title defects or exceptions that are not acceptable to Buyer, then Buyer shall
notify Seller in writing of such title defects or exceptions on or before the
date which is fifteen (15) days following the Effective Date, and Seller shall
have ten (10) days thereafter in which to either (A) cure such title defects or
exceptions or commit to cure them on or before the Closing Date, or (B) notify
Buyer in writing that it is unable or unwilling to cure such title defects or
exceptions in which case Buyer may, at its option (such option to be exercised
in writing within five (5) days of receiving Seller’s notice), either (1) accept
such title as Seller is able to convey, (2) cure such title defects or
exceptions and deduct the costs of cure from the Purchase Price only to the
extent the title defects or exceptions are in the nature of a lien or judgment
that can be cured by the payment of money (i.e., mortgages or ancillary
financing documents, judgments, or tax and mechanics liens), or (3) terminate
this Contract whereupon Escrow Agent shall return the Deposit in its entirety to
Buyer and thereafter neither party will have any further obligations hereunder
except for those obligations hereunder which expressly survive such termination.

8. Estoppel Certificate. Seller shall use reasonable efforts to procure prior to
Closing an executed estoppel certificate from Solara relative to the Solara
Lease on the form prescribed by the Solara Lease (or, if no such form is
prescribed by the Solara Lease, on a form prepared by Buyer and approved by
Seller). Buyer’s receipt of the executed estoppel certificate described herein
shall be a condition precedent to Buyer’s obligation to pay the Purchase Price
and accept title to the Property. Should Buyer receive the estoppel certificate
after the expiration of the Due Diligence Period, Buyer shall have three
(3) business days to review the estoppel certificate and, if Buyer finds the
estoppel certificate to be unsatisfactory, in Buyer’s sole discretion, Buyer may
terminate this Contract in writing to Seller immediately upon the expiration of
such three (3) day period, in which case the Escrow Agent shall immediately
return the Deposit, including any Additional Deposit, to Buyer. In the event the
estoppel certificate is not delivered to Buyer at least three (3) business days
prior to the Closing Date, then Buyer shall, at its election, either
(i) terminate this Contract, and the Escrow Agent shall immediately return the
Deposit, including any Additional Deposit, to Buyer, or (ii) delay the Closing
Date for one (1) day for each day of delay in Buyer’s receipt of the estoppel
certificate, up to a maximum of fifteen (15) days. In the event the estoppel
certificate is still not delivered to Buyer by the expiration of such fifteen
(15) day period, Buyer must immediately either (A) terminate this Contract, and
the Escrow Agent shall immediately return the Deposit, including any Additional
Deposit, to Buyer, or (B) waive the condition precedent described in this
Section 8 and proceed to close the transaction with no reduction in the Purchase
Price.

9. Representations and Warranties of Seller. Seller represents and warrants to
Buyer as follows, which representations and warranties shall be remade as of the
Closing Date, and shall survive the Closing Date for a period of twelve
(12) months only:

(a) Seller possesses full right, power and authority to execute, deliver and
perform this Contract.

(b) No consent, approval or other action of, or filing on registration with, any
governmental agency, commission or office is required on Seller’s behalf with
respect to the transaction contemplated herein.

(c) The execution and delivery of this Contract, the consummation of the
transaction provided for herein and the fulfillment of the terms hereof, will
not result in a breach of any term, covenant or condition or constitute a
default under, any agreement or instrument to which Seller is a party.

(d) To Seller’s actual knowledge, the Solara Lease is in full force and effect
as of the date hereof. As of the date hereof, Seller has not received any notice
of default by Seller under the Solara Lease which has not either been cured or
otherwise resolved. The Solara Lease is in full force and effect, no tenant
default exists under the Solara Lease of which Solara has been given written
notice, and to Seller’s knowledge no event has occurred which with the passage
of time or giving of notice, or both, would become a tenant event of default
under the Solara Lease. There are no outstanding rent concessions or unpaid
tenant allowances under the Solara Lease, and no rent has been prepaid more than
one month in advance under the Solara Lease.

(e) Seller possesses and will possess, and will convey and transfer on the
Closing Date, fee simple title to the Property subject only to the Permitted
Exceptions, and Seller possesses full right and power to convey the Property to
Buyer.

(f) No eminent domain or similar condemnation proceeding affecting all or any
part of the Property is now pending or, to the best of Seller’s knowledge,
threatened.

(g) No leases, outstanding options to purchase or lease or contract of sale
exists with respect to all of the Property, except for this Contract and the
Solara Lease.

(h) No notice of pending assessable public improvements issued by any
governmental instrumentality or authority has been served upon Seller, its
agents or representatives (other than as may relate to the ad valorem real
estate taxes to be prorated as set forth herein). No notice has been served upon
Seller, its agents or representatives for assessments for public improvements
against the Property which are delinquent and remain unpaid.

(i) If any mechanics or materialmen’s lien for work is filed, before or after
the Closing Date, which relates to work performed by or under Seller, then
Seller shall promptly discharge the same at Seller’s expense.

(j) No litigation or proceeding before any commission, agency or other
administrative authority is pending or, to the best of Seller’s knowledge,
threatened against or affecting the Property or Solara’s use of the Property or
arising out of or by virtue of the ownership or use by Seller or Solara of the
Property. No pending or, to the best of Seller’s knowledge, threatened judicial,
municipal, health or administrative proceeding exists which affects the Property
or Solara’s use of the Property, or in which Seller is or may be a party by
reason of the ownership or use by Seller of all or any part of the Property.

(k) Seller has not received any notice that the Property or Seller’s or Solara’s
use and occupancy thereof violates any law, building code or zoning or
subdivision requirements.

(l) To Seller’s best knowledge, except as may be otherwise provided in any
environmental reports delivered to Buyer in connection with this Contract and
the transaction contemplated hereunder (the “Environmental Reports”), (i) no
hazardous substances, toxic materials, pollutants, contaminants, hazardous or
toxic wastes, as defined in any federal, state, county or municipal law, rule,
regulation or ordinance, including, without limitation, asbestos, PCBs, oil and
petroleum products (collectively, “Hazardous Substances”), exist in, on or under
the Property at actionable levels or in violation of any environmental laws, and
(ii) the Property has never been used as a landfill or dumpsite. Seller does not
know of any assertion of any environmental or other lien on the Property by any
governmental agency, authority or instrumentality to secure the cost and expense
of removing or remediating any Hazardous Substance stored, generated,
manufactured or disposed of in, on or under the Property.

(m) Exhibit B is a true and correct list of all service contracts affecting the
Property which have been entered into by Seller (the “Service Contracts”).
Seller has received no written notice of default which has not previously been
cured or otherwise resolved with respect to its duties and obligations under the
Service Contracts. Seller has not entered into any Service Contracts affecting
the Property other than as set forth on Exhibit B.

For purposes of this Contract, all references to Seller’s knowledge, including,
without limitation, the phrase “to the best knowledge of Seller,” shall be
limited to the actual, personal knowledge of William Transou. Seller represents
that William Transou is the individual within Seller’s organization that has the
most and best knowledge of the Property and that he has undertaken a
commercially reasonable investigation to determine that the representations
contained herein are true and correct. In no event shall any reference to
Seller’s knowledge include any knowledge imputed to Seller by any other person
or entity. Further, the foregoing representations and warranties may not be
relied upon by any person or entity other than Buyer, Buyer’s permitted assignee
and Buyer’s lender (if any). Notwithstanding anything contained herein to the
contrary, if any representation of Seller herein, although true as of the
Effective Date, is no longer true at or before Closing as a result of a matter,
event or circumstance beyond Seller’s reasonable control and Buyer is notified
in writing of such matter, event or circumstance, such representation shall be
deemed amended to the extent necessary to make same true and correct, and Buyer
may not consider same to be a default hereunder; rather, in such case, Buyer
may, at Buyer’s sole option and as Buyer’s sole and exclusive remedy, terminate
this Contract and have the Deposit refunded by Escrow Agent, whereupon the
parties hereto shall have no further rights, obligations or liabilities with
respect to each other hereunder, except as expressly otherwise set forth herein.

Other than the representations and warranties expressly set forth above in this
Section 9, Seller makes no representations or warranties of any kind whatsoever,
including, without limitation, with respect to the adequacy, accuracy,
completeness or content of the Seller Deliveries, and, except for Buyer’s
reliance on the representations and warranties expressly set forth above in this
Section 9, Buyer is relying entirely on Buyer’s own investigations and
examinations as to the physical condition and every other aspect of the
Property, including, without limitation, the structural integrity of the
improvements, the conformity of the improvements to any plans or specifications
for the Property, conformity to past, current, or future zoning or building code
requirements, the existence of any flood plains or flood hazards and similar
conditions, the environmental condition of the Property, and the income and
expenses of the Property. Buyer acknowledges that Buyer is purchasing the
Property on an “AS-IS” and “WHERE-IS” basis, except as specifically represented
and warranted above. Subject to the express representations, warranties and
covenants of Seller herein, Buyer has not relied and will not rely on, and
Seller is not liable for or bound by, any expressed or implied warranties,
guaranties, statements, representations or information pertaining to the
Property or relating thereto (including specifically, without limitation,
information packages distributed with respect to the Property) made or furnished
by Seller, the manager of the Property, or any real estate broker or agent
representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing. Subject to the express
representations and warranties of Seller herein, Buyer shall assume the risk of
any adverse matters relating to the Property and shall be deemed to have waived,
relinquished and released Seller and Seller and its members, and any parties
related to Seller (collectively, the “Seller Related Parties”), from and against
any and all claims, demands, causes of action (excluding causes of action in
tort), losses, damages, liabilities, costs and expenses (including, without
limitation, attorneys’ fees and court costs) of any and every kind or character,
known or unknown, which Buyer or any agent, representative, affiliate, employee,
director, officer, partner, member, servant, shareholder or other person or
entity acting on Buyer’s behalf might have asserted or alleged against Seller
and/or Seller Related Parties at any time by reason of or arising out of any
latent or patent construction defects, physical conditions (including, without
limitation, environmental conditions), the Solara Lease and any tenant of the
Property, violations of any applicable laws (including, without limitation, any
environmental laws) or any and all other acts, omissions, events, circumstances
or matters regarding the Property. The foregoing release shall be given full
force and effect according to each of its expressed terms and provisions,
including those relating to unknown and unsuspected claims, damages and causes
of action which are not subject to the express representations, warranties and
covenants of Seller herein, and the provisions of this grammatical paragraph
shall survive the Closing indefinitely.

10. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller that:

(a) Buyer possesses full right, power and authority to execute, deliver and
perform this Contract.

(b) No consent, approval or other action of, of filing or registration with, any
governmental agency, commission or office is required on Buyer’s behalf with
respect to the transaction contemplated herein.

(c) The execution and delivery of this Contract, the consummation of the
transaction provided for herein, and the fulfillment of the terms hereof, will
not result in a breach of any term, covenant or condition of, or constitute a
default under, any agreement or instrument to which Buyer is a party.

11. Covenants of Seller. Between the date hereof and the Closing Date:

(a) Seller shall continue to lease the Property to Solara in accordance with the
terms of the Solara Lease and shall maintain the same in good condition in
accordance with the terms of the Solara Lease. Seller shall not create, place,
grant, convey or otherwise voluntarily cause or consent to (i) any liens,
encumbrances or restrictions affecting the Property; (ii) any modifications or
amendments to the Solara Lease, (iii) any modifications or amendments to any
Service Contracts, or (iv) enter into any new Service Contract following the
Effective Date, nor will Seller during such period convey any interest in the
Property to anyone other than Buyer, without Buyer’s written consent, which
consent Buyer shall not unreasonably withhold, condition or delay.

(b) From and after the expiration of the Due Diligence Period, Seller shall not
enter into any contracts or commitments which will affect the maintenance, use,
management, leasing or operation of the Property after the Closing Date without
the prior written consent of Buyer (not to be unreasonably withheld or delayed).
If Seller enters into any such contract, lease or commitment during the Due
Diligence Period, a copy thereof shall be furnished to Buyer within three (3)
business days thereafter and the Due Diligence Period shall be extended, if
necessary, so that Buyer will have had at least five (5) business days in which
to evaluate such contract, lease or commitment.

(c) To the extent not payable by Solara under the Solara Lease, Seller shall pay
in full when due and payable, all bills and invoices for labor, goods, materials
and services of any kind relating to the Property and all utility charges
relating to any period prior to the Closing Date. To the extent not the
responsibility of Solara under the Solara Lease, Seller shall fully discharge
and perform (or contest any obligation in dispute) all obligations and
liabilities relating to time periods prior to the Closing Date as and when the
same shall be due and payable.

(d) Seller shall give Buyer prompt written notice of:

(i) Any notice received by Seller of a proposed public assessment or proposed
taking of all or any part of the Property under eminent domain;

(ii) Any notice received by Seller of a proposed increase in real estate tax
assessments of all or any part of the Property;

(iii) Any notice pertaining to the Property received by Seller from any
governmental agency, insurance company or underwriting agency pertaining to
noncompliance with any law, ordinance, rule, regulation or insurance
requirement; and

(iv) Any notice of a legal or equitable proceeding with respect to or which
affects the Property or the transaction contemplated by this Contract.

12. Risk of Loss. All risk of loss with respect to the Property shall remain
with Seller until the Closing and delivery of the Deed to Buyer, subject to the
terms of Section 13 hereof.

13. Damage and Condemnation. If at any time prior to the Closing Date, all or
any substantial part of the Property is damaged by casualty or taken or
appropriated by virtue of eminent domain or similar proceedings, or is condemned
for any public or quasi-public use, then Buyer may terminate this Contract, the
Deposit will be immediately refunded to Buyer and thereafter neither party will
have any further obligations hereunder except for the obligations hereunder that
expressly survive the termination of this Contract. If Buyer terminates this
Contract, then Seller shall be entitled to receive all insurance proceeds or
condemnation proceeds payable for the affected portion of the Property. If Buyer
elects to maintain this Contract in full force and effect, then (i) Buyer shall
be entitled to receive all insurance proceeds or condemnation proceeds payable
to Seller for that portion of the Property damaged or taken, and Seller shall
execute such assignments or other instruments as are necessary to transfer such
proceeds, including any deductible payable by Seller to Buyer, and (ii) if all
or any portion of the insurance or condemnation proceeds have been paid to
Seller, then Buyer shall receive a credit against the Purchase Price equal to
the amount of the insurance deductible and the insurance or condemnation
proceeds actually paid to Seller with any remaining proceeds to be transferred
to Buyer.

14. Default.

(a) BUYER AND SELLER AGREE THAT, IN THE EVENT BUYER IS IN DEFAULT OF ANY OF ITS
WARRANTIES, REPRESENTATIONS, COVENANTS, AGREEMENTS OR OBLIGATIONS HEREUNDER, AT
OR PRIOR TO CLOSING, AND DOES NOT CURE SUCH DEFAULT WITHIN FIVE (5) DAYS OF
RECEIPT OF WRITTEN NOTICE THEREOF, SELLER’S RIGHTS AND REMEDIES FOR SUCH DEFAULT
SHALL BE AS DESCRIBED IN THIS SECTION 14(a). IF SELLER PROCEEDS TO CLOSE THE
TRANSACTION CONTEMPLATED BY THIS CONTRACT WITH ACTUAL KNOWLEDGE OF SUCH DEFAULT
OF BUYER, SELLER SHALL BE DEEMED TO HAVE WAIVED ALL RIGHTS AND REMEDIES WITH
RESPECT TO SUCH DEFAULT. BUYER AND SELLER AGREE THAT IN THE EVENT OF SUCH
DEFAULT, THE DAMAGES THAT SELLER WILL INCUR BY REASON THEREOF ARE AND WILL BE
IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTABLISH AND THAT BUYER AND SELLER, IN A
REASONABLE EFFORT TO ASCERTAIN WHAT SELLER’S DAMAGES WOULD BE IN THE EVENT OF
SUCH A DEFAULT, HAVE AGREED THAT SUCH DAMAGES SHALL BE IN AN AMOUNT EQUAL TO THE
DEPOSIT HELD BY ESCROW AGENT (“DEPOSIT DAMAGES”). THEREFORE, IN THE EVENT OF
SUCH PRE-CLOSING DEFAULT BY BUYER, AND SHOULD BUYER FAIL TO TIMELY CURE SUCH
DEFAULT WITHIN FIVE (5) DAYS OF RECEIPT OF WRITTEN NOTICE AS REQUIRED BY THIS
CONTRACT, THEN SELLER, AS ITS SOLE AND EXCLUSIVE REMEDY, MAY TERMINATE THIS
CONTRACT AND THE ESCROW AGENT SHALL PAY TO SELLER THE DEPOSIT, WHICH SHALL BE
RETAINED BY SELLER AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, AND THE
COLLECTION OF SUCH AMOUNTS SHALL BE IN LIEU OF ANY AND ALL OTHER REMEDIES WHICH
ARE OR MAY BE AVAILABLE TO SELLER AT LAW OR IN EQUITY; PROVIDED, HOWEVER, IN THE
EVENT OF SELLER’S TERMINATION OF THIS CONTRACT AS PROVIDED ABOVE IN CONNECTION
WITH A DEFAULT BY BUYER OTHER THAN BUYER’S FAILURE TO CLOSE THE TRANSACTION
CONTEMPLATED BY THIS CONTRACT, BUYER MAY ELECT TO VOID SUCH TERMINATION BY
AGREEING TO ACCELERATE THE CLOSING DATE TO A DATE WHICH IS NOT MORE THAN FIFTEEN
(15) DAYS FROM BUYER’S RECEIPT OF SELLER’S TERMINATION NOTICE AND THEN
PROCEEDING TO CLOSE HEREUNDER WITHIN SUCH FIFTEEN (15) DAY PERIOD. WITHOUT
LIMITING THE FOREGOING TERMS OF THIS SECTION 14(a), SELLER HEREBY WAIVES ANY AND
ALL RIGHTS WHICH SELLER OTHERWISE WOULD HAVE HAD TO SPECIFICALLY ENFORCE THIS
CONTRACT. NOTHING IN THIS SECTION 14(a) SHALL BE DEEMED TO LIMIT OR RESTRICT IN
ANY MANNER ANY OF SELLER’S RIGHTS OR REMEDIES IN THE EVENT OF A DEFAULT OF BUYER
OTHER THAN THOSE WHICH OCCUR PRIOR TO CLOSING AND OF WHICH SELLER HAS KNOWLEDGE.

(b) BUYER AND SELLER AGREE THAT IN THE EVENT SELLER IS IN DEFAULT OF ANY OF ITS
WARRANTIES, REPRESENTATIONS, COVENANTS, AGREEMENTS, OR OBLIGATIONS HEREUNDER AT
OR PRIOR TO CLOSING AND DOES NOT CURE SUCH DEFAULT WITHIN FIVE (5) DAYS OF
RECEIPT OF WRITTEN NOTICE THEREOF, BUYER’S RIGHTS AND REMEDIES FOR SUCH DEFAULT
SHALL BE AS DESCRIBED IN THIS SECTION 14(b). IF BUYER PROCEEDS TO CLOSE THE
TRANSACTION CONTEMPLATED BY THIS CONTRACT WITH ACTUAL KNOWLEDGE OF SUCH DEFAULT
OF SELLER, BUYER SHALL BE DEEMED TO HAVE WAIVED ALL RIGHTS AND REMEDIES WITH
RESPECT TO SUCH DEFAULT. BUYER AND SELLER AGREE THAT, IN THE EVENT OF SUCH
DEFAULT, THE DAMAGES THAT BUYER WILL INCUR BY REASON THEREOF ARE AND WILL BE
IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTABLISH AND THAT BUYER AND SELLER, IN A
REASONABLE EFFORT TO ASCERTAIN WHAT BUYER’S DAMAGES WOULD BE IN THE EVENT OF
SUCH A DEFAULT, HAVE AGREED THAT BUYER SHALL ELECT, AS ITS SOLE REMEDY, EITHER
TO (A) TERMINATE THIS CONTRACT BY GIVING SELLER WRITTEN NOTICE OF SUCH ELECTION
ON OR BEFORE THE CLOSING DATE, IN WHICH CASE THE DEPOSIT, AND ALL INTEREST
ACCRUED THEREON, SHALL BE PROMPTLY DELIVERED TO BUYER, AS WELL AS ALL
REASONABLE, THIRD PARTY OUT-OF-POCKET EXPENSES UP TO A MAXIMUM OF $50,000.00
INCURRED BY BUYER IN CONNECTION WITH THIS CONTRACT, WHICH AMOUNT SHALL BE
IMMEDIATELY DUE FROM SELLER TO BUYER; OR (B) ENFORCE BY SPECIFIC PERFORMANCE
THIS CONTRACT. THE REMEDY CHOSEN FROM CLAUSES (A) AND (B) ABOVE IS BUYER’S SOLE
AND EXCLUSIVE REMEDY WITH RESPECT TO A PRE-CLOSING DEFAULT BY SELLER OF WHICH
BUYER HAS KNOWLEDGE, AND BUYER WAIVES ANY AND ALL OTHER REMEDIES AS MAY BE
AVAILABLE AT LAW OR IN EQUITY IN CONNECTION WITH ANY SUCH PRE-CLOSING DEFAULT OF
WHICH BUYER HAS KNOWLEDGE. NOTHING IN THIS SECTION 14(b) SHALL BE DEEMED TO
LIMIT OR RESTRICT IN ANY MANNER ANY OF BUYER’S RIGHTS OR REMEDIES IN THE EVENT
OF A DEFAULT OF SELLER OTHER THAN THOSE WHICH OCCUR PRIOR TO CLOSING AND OF
WHICH BUYER HAS KNOWLEDGE.

(c) Notwithstanding anything contained herein to the contrary, (i) if any of the
representations or warranties of Seller that survive Closing contained in this
Contract or in any document or instrument delivered in connection herewith are
false or inaccurate, or Seller is in breach or default of any of its obligations
under this Contract that survive Closing, and Buyer nonetheless closes the
transactions hereunder and purchases the Property, then Seller shall have no
liability or obligation respecting such false or inaccurate representations or
warranties or other breach or default (and any cause of action resulting
therefrom shall terminate upon the Closing) in the event that on or prior to
Closing, Buyer shall have had actual knowledge of the false or inaccurate
representations or warranties or other breach or default. In addition,
notwithstanding anything to the contrary contained in this Contract or any
documents executed in connection herewith, if, following the Closing Buyer first
obtains actual knowledge that any representations or warranties made by Seller
(as same may be modified pursuant to the terms of this Contract) were false or
inaccurate as of the Closing or that Seller breached any of its obligations
(whether express or implied) under this Contract (or any document or certificate
executed or delivered in connection herewith), then, as Buyer’s sole remedy,
Seller shall reimburse Buyer for all proven damages, expenses, costs and
liabilities resulting therefrom up to a maximum aggregate amount for all such
breaches of Five Hundred Thousand and No/100 Dollars ($500,000.00). Further,
notwithstanding anything to the contrary contained in this Contract, Buyer shall
have no right to recover from, or proceed against, Seller by reason of any of
the representations, warranties, indemnifications, covenants or other
obligations (whether express or implied) of Seller under this Contract, or for
Seller’s fraud, or for any other claim related to this Contract (or any document
or certificate executed or delivered in connection herewith) upon the expiration
of twelve (12) months after the Closing except to the extent Buyer or any of
Buyer’s successors or assigns files a complaint alleging a breach of any of the
foregoing in a court of competent jurisdiction on or before the end of such
twelve (12) month period. Except to the extent of distributions of the proceeds
of the sale of the Property received by Seller’s members, no agent, advisor,
representative, affiliate, employee, director, partner, member, beneficiary,
investor, servant, shareholder, subsidiary, trustee or other person or entity
acting on Seller’s behalf or otherwise related to or affiliated with Seller
shall have any personal liability, directly or indirectly, under or in
connection with this Contract or any agreement made or entered into under or
pursuant to the provisions of this Contract, or any amendment or amendments to
any of the foregoing made at any time or times, heretofore or hereafter, and
Buyer and its successors and assigns and, without limitation, all other persons
and entities, shall look solely to Seller’s assets for the payment of any claim
or for any performance, and Buyer, on behalf of itself and its successors and
assigns, hereby waives any and all claims, actions and the like for such
personal liability. The provisions of this Section 14(c) shall survive the
Closing or sooner termination of this Contract.

15. Notice. Any notice or consent authorized or required by this Contract shall
be in writing and (i) delivered personally, (ii) sent postage prepaid by
certified mail or registered mail, return receipt requested, or (iii) sent by a
nationally recognized overnight carrier that guarantees next business day
delivery, directed to the other party at the address set forth hereinbelow or
such other parties or addresses as may be designated by either Buyer or Seller
by notice given from time to time in accordance with this Section 15. Any notice
shall be effective when actually received, or delivery of same is refused, by
the addressee.

      NOTICE TO SELLER:  
Muskogee LTACH, LLC
2701 Coltsgate Road, Suite 100
Charlotte, North Carolina 28211
Attn: William S. Transou
with a copy to:  
K&L Gates LLP
Hearst Tower, 47th Floor
214 North Tryon Street
Charlotte, North Carolina 28202
Attn: G. Lee Cory, Jr.
NOTICE TO BUYER:  
Grubb & Ellis Equity Advisors, LLC
1551 N. Tustin Avenue, Suite 200
Santa Ana, California 92705
Attn: Mr. Dan Prosky
with a copy to:  
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, Georgia 30363
Attn: Scott Shuman, Esq.
NOTICE TO ESCROW AGENT:  
Stewart Title Guaranty Company

1980 Post Oak Blvd., Suite 610
Houston, TX 77056
Attn: Carol A. Wright

16. Real Estate Commission. Buyer and Seller each warrants and represents to the
other that neither engaged or dealt with any real estate agent or broker in
connection with the transaction contemplated by this Contract other than
Flagship Capital Partners, LLC (“Seller’s Broker”). Any commission which may be
due to Seller’s Broker shall be paid by Seller. Each party shall indemnify and
hold the other party harmless from all claims of any other real estate agent or
broker claiming by, through or under the indemnifying party and such
indemnification obligations shall survive the termination of this Contract.

17. Assignment. Buyer shall have the right to assign all of its right, title and
interest in and to this Contract to any entity directly affiliated with, owned
by or controlled by Grubb & Ellis Healthcare REIT II, Inc., upon written notice
to Seller, provided that Buyer shall remain fully liable for the performance of
all of its obligations hereunder. Any other assignment of Buyer’s rights
hereunder shall be subject to Seller’s consent, which shall not be unreasonably
withheld, conditioned or delayed; provided, however, if Seller grants its
consent in such instance, Buyer shall be released from all of its obligations
hereunder.

18. Counterparts. This Contract may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

19. Time of the Essence. Time shall be of the essence of this Contract. If the
final day of any period of time set out herein falls on a Saturday, Sunday or
national holiday recognized by Bank of America, N.A., then, in such case, such
period shall be deemed extended to the next day which is not a Saturday, Sunday
or national holiday as aforesaid.

20. Survival. The representations, warranties and covenants contained herein,
except as otherwise expressly provided herein, shall survive the Closing and
delivery of the Deed or termination of this Contract (as applicable) for a
period of twelve (12) months only; provided, however, the parties’ respective
indemnification obligations hereunder shall survive the closing and delivery of
the Deed or termination of this Contract (as applicable) for a period of three
(3) years.

Miscellaneous. This Contract shall be binding upon, and shall inure to the
benefit of, the parties hereto, their respective heirs, legal representatives,
successors and permitted assigns. This Contract shall be governed by and
construed in accordance with the laws of the State of Oklahoma. This Contract
contains the entire agreement between the parties hereto with respect to the
matters to which it pertains, may be amended only by written agreement signed by
both Buyer and Seller and supersedes any prior agreements or correspondence.
This Contract was drafted by Seller for convenience purposes only and shall not
be construed for or against Seller on such basis. If any term, covenant or
condition contained in this Contract is deemed to be invalid, illegal or
unenforceable, then the rights and obligation of the parties hereto shall be
construed and enforced with that term, covenant or condition limited so as to
make it valid, legal or enforceable to the greatest extent allowed by law, or,
if it is totally invalid, illegal orunenforceable, then, as if this Contract did
not contain that particular term, covenant or condition.

IN WITNESS WHEREOF, Seller and Buyer have executed this Contract as of the date
first set forth above.

BUYER:

GRUBB & ELLIS EQUITY ADVISORS, LLC,

a Delaware limited liability company

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President





SELLER:

MUSKOGEE LTACH, LLC,

a North Carolina limited liability company

By: Flagship Capital Partners, LLC,

a North Carolina limited liability company, its Manager

By: /s/ W. Charles Campbell
Name: W. Charles Campbell
Title: Operating Manager


2